Exhibit 99.1 September 9, 2009 Barclays BTS Conference Barclays BTS Conference Rob Amen, Chairman & CEO Rob Amen, Chairman & CEO Cautionary Statement Cautionary Statement Statements made in this presentation that relate to futureperformance or financial results of this company are forward-lookingstatements, which involve uncertainties that could cause actualperformance or results to materially differ. We undertake noobligation to update any of these statements. Listeners are cautionednot to place undue reliance on these forward-looking statements.These statements should be taken in conjunction with the additionalinformation about risk and uncertainties set forth in the company’sannual report on Form 10-K for the year ended December 31, 2008.
